Title: To Alexander Hamilton from William Ellery, 10 September 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] September 10, 1792. “I have received your letter of the 6th. of August. The Construction of the Attorney General contained in the first paragraph, and which it is your desire should be practiced upon I think I understand; but the doubt in my mind which occasioned my stating a case, and raising a question thereon in my letter of the 30th of July last still remains.… I have also recd. your letter respectg. the case of Benjamin Cranston, and Nathaniel Waldron, and have given them notice.…”
